Citation Nr: 1544157	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is with the Roanoke, Virginia RO.
 
In June 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  It now returns for appellate review.


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the Veteran's current hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss on VA Examination.  See October 2012 VA Examination Report.  Additionally, the audiogram preformed in conjunction with his VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 2000, 3000, and 4000 Hertz bilaterally on both examinations.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

Moreover, the Veteran reported exposure to combat noise, including artillery fire, in statements dated in September 2012 and December 2013.  His Form DD-214 reflects that he participated in direct combat against enemy forces in the Republic of Vietnam, as evidenced by his receipt of the Combat Infantryman Badge.  Consequently, exposure to loud noise from artillery is certainly consistent with the circumstances, conditions, and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, his lay assertions of acoustic trauma are sufficient to establish in-service hazardous noise exposure.  Id.; see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Although the Veteran's entrance and separation examinations are silent for complaints of bilateral hearing loss and tinnitus, and although his May 1967 separation examination reflects hearing within normal limits, the Veteran has asserted in statements submitted throughout the pendency of the claim that he first experienced hearing pathology, including decreased hearing acuity and tinnitus, immediately following his separation from service, and that his auditory symptoms have progressively worsened since that time.  See September 2012 Statement in Support of Claim (Reflecting that, upon returning from service and beginning a career as a teacher he did not recognize immediately that his hearing was impaired because he "thought people were just talking softly"); December 2013 Statement on VA Form 9 (Substantive Appeal) (reflecting that he suffered hearing pathology following exposure to loud noise during his active service).  See also Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  

In this regard, the Veteran is competent to report observing a decline in his hearing acuity since serving in combat in Vietnam, as hearing loss is a condition with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the Board finds the Veteran to be credible in his report of suffering auditory symptomatology immediately following his separation from service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Accordingly, there is competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during the Veteran's active service and has continued to progress since that time. See Reeves, 682 F.3d at 998-99 (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury). 

The Board acknowledges that there are two negative etiological opinions of record in the form of the October 2012 VA examination report and the June 2015 VA addendum opinion.  However, the Board declines to accept these opinions, as neither opinion adequately addressed the Veteran's competent and credible lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Importantly, while the VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiner failed to identify any alternate etiology for his symptoms, which, as discussed, the Veteran credibly stated arose shortly after his discharge.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, both negative opinions were based primarily upon the absence of documented hearing loss upon separation.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  

Accordingly, the October 2012 and June 2015 VA medical opinions form an inadequate foundation upon which to base a denial of entitlement to service connection. 

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral hearing loss since his active service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  These statements are, in and of themselves, sufficient to establish a continuity of symptomatology between his current bilateral hearing loss disability and his in-service noise exposure.  See 38 C.F.R. §§ 3.304(d), 3.307, 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  See, too, Duenas v. Principi, 18 Vet. App. 512 (2004); Reeves, 682 F.3d at 998-99.

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


